The plaintiff has moved for an amendment of the decree rendered by this court so as to make the payments, which the Myles Salt Company is ordered to make to the plaintiff, commence on the 17th of December, 1928, the date of the service of the supplemental petition and interrogatories on the garnishee, and so as to compute the 10 per cent. attorney's fee on the interest as well as on the principal amount of the judgment of $3,700. The motion is for a so-called "correction" of the decree, on the ground that the failure to make the payments begin as of the date of service of the interrogatories, and the failure to compute the 10 per cent. attorney's fee on the interest, as well as the principal sum of the judgment, were mere "clerical errors." The plaintiff therefore, does not ask for a rehearing. If the so-called correction of the decree were made it would amount to a material amendment of the decree, particularly with reference to the date of the commencement of the payments which the garnishee was ordered to make. If the decree is wrong in the respects or matters complained of, it is not a clerical error. The decree was framed with reference to the prayer of the plaintiff's petition. If it is wrong in that it has no retrospective effect, or in that the payments commence only from the date of the decree, the error is one which could be corrected only by the granting of a rehearing, which is not asked for, and which it is now too late for the court to grant on its own motion.
The motion to correct or amend the decree is, therefore, refused.
THOMPSON, J., dissents from refusal to grant a rehearing on the application of plaintiff. *Page 777